DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0032], lines 5-6, “the specific course 202 can be selected as the specific course 202 when”, should read “a specific course 202 can be selected as the specific course 202 when”
In paragraph [0032], line 9, “potholes 208,that”, should read “potholes 208, that”
Appropriate correction is required.


Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:
In claim 2, line 3, “the specific the course” should be corrected to “the specific course”
In claim 9, line 3, “the specific the course” should be corrected to “the specific course”
In claim 16, lines 2-3, “the specific the course” should be corrected to “the specific course”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US-20200097009-A1) in view of Breed (US-7103460-B1).

Regarding claim 1, Garg teaches a computer-implemented method (see Garg, Abstract, paragraphs 5 and 20, regarding “the present disclosure is directed to a computer-implemented method for controlling autonomous vehicle test trips (courses/routes)”, whereby “the autonomous vehicles can be used to gather test data to help evaluate vehicle performance, certain vehicle systems, software packages, etc.”), comprising: instructing an autonomous vehicle to navigate a specific course (see Garg, figure 7, paragraphs 21, 26-27, 33, and 100-101, regarding step 708, selecting a specific test trip (course) and step 710, “causing (instructing) the vehicle to travel in accordance with the test trip (specific course)”) and to record diagnostic measurements while navigating the specific course; receiving the diagnostic measurements from the autonomous vehicle (see Garg, figure 1, paragraph 25, 34, 44, and 88, regarding “vehicle computing system 102 can record the feedback data as it is travelling (navigating) in accordance with the test trip (specific course) and can provide the feedback data to (received by) the operations computing system 106 (e.g., continuously, in real-time, near real-time, periodically, as scheduled, etc.), and “the feedback data can include data associated with the vehicle 104 and/or the surrounding environment of the vehicle 104, before, during, and/or after the vehicle 104 travels in accordance with the selected test trip (specific course)”, whereby data associated with the vehicle 104 may include diagnostic measurements retrieved from on-board diagnostics connector (e.g., OBD-II) via the communication channel of vehicle 104).
While Garg limits the disclosure of diagnostic measurements only from a vehicle’s OBD (On-Board Diagnostics), Breed teaches a system and method for vehicle diagnostics that is more comprehensive and accurate than what is available from a vehicle’s OBD with a deployment of supplemental diagnostic sensors arranged on a vehicle to monitor other/additional vehicle components (see Breed, Abstract, figure 1, column 77, lines 19-33, and column 81, lines 9-20, regarding “diagnosing whether vehicular components are operating abnormally based on data obtained from sensors arranged on a vehicle”, and “During operation of the vehicle, the output from the sensors is obtained and analyzed, e.g., by inputting it into a pattern recognition algorithm or neural network generated during the training stage, in order to output an indication of abnormal operation of any components being diagnosed).
It would have been obvious to one of ordinary skill in the art at time of Applicant’s filing date to modify the method of Garg to further comprise the vehicle diagnostics method of Breed because this would improve the accuracy of diagnostic measurements with additional sensor data for analysis to reliably determine or predict a component abnormality, and therefore modified Garg would be capable of an improved analyzing the diagnostic measurements from the autonomous vehicle in a context provided by a collection of diagnostic measurement data collected from a fleet of similar autonomous vehicles navigating the specific course (see Breed, column 6, lines 36-61, and column 74, lines 44-63, regarding “These (analysis) algorithms range from the relatively simple (e.g., determining mileage values for each vehicle in a fleet) to the complex (e.g., predictive engine diagnoses using `data mining` techniques). Data analysis may be used to characterize an individual vehicle as described above, or a collection of vehicles (fleet), and can be used with a single data set or a collection of historical data”, such as those of a specific course, and “Prognostics can be based on (similar) models of vehicle (in a fleet) or component degradation and the effects of environment and usage.”).

Regarding claim 2, modified Garg teaches the computer-implemented method of claim 1, including wherein instructing the autonomous vehicle to navigate the specific course includes instructions to perform specific maneuvers on the specific the course at specific locations on the specific course (see Garg, figure 1, paragraphs 21, and 51, regarding “a test trip (specific course) can include a trip by which the autonomous vehicle is to travel from one (specific) location to another (specific) location”, and “The motion planning system 128 can determine a motion plan 134 (specific maneuvers) for the vehicle 104”, whereby, “the motion plan 134 (specific maneuvers) can include a planned trajectory, speed, acceleration, other actions, etc. of the vehicle 104”).

Regarding claim 3, modified Garg teaches the computer-implemented method of claim 1, including wherein the similar autonomous vehicles navigating the specific course include vehicles of approximately the same age, and approximately the same mileage (see Breed, column 78, lines 54-67, regarding “there are some diagnostic features already available on some vehicles some of which are related to the federally mandated OBD-II and can be included in the general diagnostics and health monitoring features of this invention. In typical applications, the set of diagnostic data includes at least one of the following: diagnostic trouble codes, vehicle speed, fuel level, fuel pressure, miles per gallon, engine RPM, mileage, oil pressure, oil temperature, tire pressure, tire temperature, engine coolant temperature, intake-manifold pressure, engine-performance tuning parameters, alarm status, accelerometer status, cruise-control status, fuel-injector performance, spark-plug timing, and a status of an anti-lock braking system”).
It would have been obvious to one of ordinary skill in the art at time of Applicant’s filing date to know that to improve an accuracy and reliability of analysis of vehicle performance data, a best practice would be to acquire multiple iterations (larger sampling pool) of the same test parameters (routes) with the identical vehicle or vehicles of similar attributes, such as year of manufacture and level/degree of vehicle usage, for example, a vehicle test fleet with similar age and mileage (same rate of usage degradation) to cross-correlate and compare with vehicles of non-similar attributes, such as low (accumulated) mileage vs high mileage to extrapolate and determine a rate of degradation of a vehicle component, such as tires (tread wear).

Regarding claim 4, modified Garg teaches the computer-implemented method of claim 1, including wherein the diagnostic measurements from the autonomous vehicle include measurements from sensors monitoring performance of parts on the autonomous vehicle (see Breed, Abstract, figure 1, column 77, lines 19-33, and column 81, lines 9-20, regarding “diagnosing whether vehicular components are operating abnormally based on data obtained from sensors arranged on a vehicle”, and “During operation of the vehicle, the output from the sensors is obtained and analyzed, e.g., by inputting it into a pattern recognition algorithm or neural network generated during the training stage, in order to output an indication of abnormal operation (performance) of any components (parts) being diagnosed).

Regarding claim 5, modified Garg teaches the computer-implemented method of claim 1, including wherein the diagnostic measurements from the autonomous vehicle include sound recordings or decibel levels (see Breed, figure 116, column 76, lines 39-51, and column 238, lines 36-46, regarding two microphones 601 and 602, whereby “an important system and method as disclosed herein for acquiring data for performing the diagnostics, prognostics and health monitoring functions makes use of the acoustic (sound) transmissions from various components. This can involve the placement of one or more microphones, accelerometers, or other vibration sensors onto and/or at a variety of locations within the vehicle where the sound or vibrations are most effectively sensed. In addition to acquiring data relative to a particular component, the same sensors can also obtain data that permits analysis of the vehicle environment).

Regarding claim 6, modified Garg teaches the computer-implemented method of claim 1, including wherein analyzing the diagnostic measurements from the (see Breed, column 196, lines 3-40, regarding “The diagnostic module disclosed herein benefits the dealer by making him instantly aware, through the cellular telephone system, or other communication link, coupled to the diagnostic module or system in accordance with the invention, when a component is likely to fail. As envisioned when the diagnostic module 33 detects a potential failure it not only notifies the driver through a display 34 (as shown in FIGS. 3 and 4), but also automatically notifies the dealer through a vehicle cellular phone 32 or other telematics communication link such as the internet via satellite or Wi-Fi. The dealer can thus contact the vehicle owner and schedule an appointment to undertake the necessary repair at each party's mutual convenience. Contact by the dealer to the vehicle owner can occur as the owner is driving the vehicle, using a communications device. Thus, the dealer can contact the driver and inform him of their mutual knowledge of the problem and discuss scheduling maintenance to attend to the problem”, an example of scheduling a service (maintenance) based on a diagnostics (sensor) parameter is beyond a threshold deviation that would trigger a notification to schedule a service for the autonomous vehicle.

Regarding claim 7, modified Garg teaches the computer-implemented method of claim 1, including further comprising: receiving the collection of diagnostic measurement data collected from the fleet of similar autonomous vehicles navigating the specific course; receiving data identifying repairs made to respective vehicles in the fleet of similar autonomous vehicles after navigating the specific course; and training a machine learning model using the collection of diagnostic measurement data collected from the fleet of similar autonomous vehicles navigating the specific course and the data identifying repairs made to respective vehicles in the fleet of similar autonomous vehicles after navigating the specific course to receive the diagnostic measurements from the autonomous vehicle and classify the vehicle as possibly needing a specific repair or as being able to defer maintenance for a later time (see Breed, Abstract, figure 1, column 45, lines 15-25, column 77, lines 19-33, and column 81, lines 9-20, regarding “During operation of the vehicle, the output from the sensors is obtained and analyzed, e.g., by inputting it into a pattern recognition algorithm or neural network generated during the training (learning) stage, in order to output an indication of abnormal operation of any components being diagnosed”, whereby a neural network is one set of algorithms used in machine learning (models), and “during operation of the vehicle, output from the sensors is obtained and data derived from the output from the sensors is provided to the neural network which outputs an indication of abnormal operation of any of the components”, thereby “For most cases, it is sufficient to notify a driver that a component is about to fail through a warning display. In some critical cases, action beyond warning the driver may be required. If, for example, the diagnostic module detected that the alternator was beginning to fail, in addition to warning the driver of this eventuality, the diagnostic system could send a signal to another vehicle system to turn off all non-essential devices which use electricity thereby conserving electrical energy and maximizing the time and distance that the vehicle can travel before exhausting the energy in the battery. Additionally, this system can be coupled to a system such as OnStar.RTM. or a vehicle route guidance system, and the driver can be guided to the nearest open repair facility or a facility of his or her choice”, an example of classifying the vehicle as possibly needing a specific repair or as being able to defer maintenance for a later time).

Regarding claims 8-14, independent claim 8 is a non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor that executes the identical computer-implemented method of independent claim 1, and similarly, dependent claims 9-14 of independent claim 8 are also identical methods corresponding to dependent claims 2-7 of independent claim 1, therefore claims 8-14 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-7.

Regarding claims 15-20, independent claim 15 is a system comprising: at least one processor; and at least one memory storing instructions thereon, the instructions effective to cause the at least one processor to execute the identical computer-


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.Y.N./Examiner, Art Unit 3661

March 24, 2022
        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661